                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARITZA ORENGO and EDWIN ORENGO,

                                             Plaintiffs
                  v.                                                              CIVIL ACTION NO.
                                                                                        18-0657
SPEEDWAY LLC; SPEEDWAY #6772;
HESS RETAIL STORES LLC; and
HESS RETAIL OPERATIONS LLC

                                             Defendants.                                            FIL        'I
                                                                                                    OCT 3f 19
                                                                                                 KATE BARKM , , Clerk
                                                                                                B y - 1~,ep. Clerk
                                               MEMORANDUM


                  Presently before the Court are Defendant Speedway LLC's Motion for Sumjary
.rudgment (ECF No. 29) fi Ied October 11, 2019 and Plaintiffs' Response in Opposition to t~r
Motion for Summary Judgment (ECF No. 43) filed October 21, 2019. For the reasons set                         fq~h
below, the Motion for Summary Judgment is DENIED.


  I.     FACTUAL AND PROCEDURAL HISTORY
                  This action arises from Plaintiff Maritza Orengo's 1 slip and fall accident wh~~h
occurred at Defendant' s2 gas station. On the morning of January 31, 2016, at                  approximatel~l 9:32
a.m., Plaintiff arrived at Defendant's gas station to purchase fuel and a newspaper. Several"
                                                                                      ,'


minutes later, after she completed pumping gas, Plaintiff began to walk towards the store                      JI[
entrance to obtain her receipt and buy a newspaper. Within her first few steps, Plaintiff sli,ed
and fell on a patch of ice located between the fuel pump and a pillar which held up the canqb,y
covering the pump area. Plaintiff laid on the ground until she was assisted into her car by



         1 Though  there are two Plaintiffs in the instant action, Maritza Orengo and her husband Edwin Ore1:\o, the
Court shall hereafter refer to Maritza Orengo as "Plaintiff' given that the action arises from her accident        :'IJ
         2 As parties have indicated that Defendant Speedway LLC should be the sole defendant in this case, '. md

they intend to enter a formal stipulation to amend the caption to reflect this, the Court shall hereafter refer to ' '
Speedway LLC as "Defendant"

                                                           1
Speedway employee Heather Rotiske and an unknown customer. Plaintiff declined medica·"
                                                                                                     1
treatment at the scene and drove home, however, upon arriving home, sought immediate m                   ~ical
                                                                                                              I
treatment. As a result of this fall, Plaintiff sustained a fracture to her left femur. On August ·~ 8,
2016, Plaintiff was also diagnosed with a herniation at the L4-L5 vertebrae of her lower bacl I, and
has undergone a series of epidural injections. Plaintiff alleges that she still experiences     painl~nd
discomfort in her lower back.
                   On January 3, 2018, Plaintiffs Maritza Orengo and Edwin Orengo filed the
underlying lawsuit, asserting claims of negligence and loss of consortium, against Speedway!
LLC, Speedway #6772, Hess Retail Stores LLC, and Hess Retail Operations LLC in the Co~ of
Common Pleas of Philadelphia County, Pennsylvania. (See ECF. No. 1) Defendant Speed"".~l
LLC removed the case to the United Stated District Court for the Eastern District of                ·•
Pennsylvania on February 14, 2018, and filed its Answer to Plaintiffs' Complaint on June           1.:.,
2018. (ECF. Nos. 1, 5.)
                   Defendant does not dispute that Plaintiff was at its store on January 31, 20 l 6ll11nor
does it dispute that she slipped and fell in its fuel pump area. (Def. 's Mot. Summ. J. ~ 1.)
Instead, Defendant argues that summary judgment is appropriate because it had no actual onJ·
constructive notice. Based on the record before the Court, there exists a genuine dispute of             I:



material fact as to whether Defendant had notice of the hazardous condition that caused
Plaintiffs fall.


 II.      LEGAL STANDARD
                   Summary judgment is appropriate where the record and evidence, taken in t,1:
light most favorable to the non-moving party, show "that there is no genuine dispute as to al,ly
material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P.         561~).
       e~s~ntial inqu~ry is "whether t~~ evidence ~resents a sufficient disagree~ent to require ~·
                                                                                                    1


The                                                                                                 .




subm1ss10n to the 3ury or whether 1t 1s so one-sided that one party must prevail as a matter ~··
law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-252 (1986). The moving party h
                                                                                                         If the
initial burden of informing the court of the basis for the motion and identifying those portiot of
the record that demonstrate the absence of a genuine issue of material fact. Celotex Co ·
Catrett, 477 U.S. 317, 323 (1986). An issue is genuine only if there is a sufficient evidenti : !!Y
                                                                                                   1
basis on which a reasonable jury could find for the non-moving party. Anderson, 477 U.S. ,I.I


                                                      2
249. A factual dispute is material only if it might affect the outcome of the suit under gove~ing
law. Id. at 248.
                                                                                                   II
               To defeat summary judgment, the non-moving party cannot rest on the pleadings,
                                                                                            tJ~re
but rather, that party must cite "to particular parts of materials in the record" showing that
                                                       Similarly, the non-moving party cannoJ ~ely
is a genuine dispute for trial. Fed. R. Civ. P. 56(c).
                       ·          1       ll    ·               . .   .        .         . II
on unsup~orte d assert1o~s, con~ ~sory a egat10ns, or mere susp1c10ns m attemptmg to surv1ije a
                                                                                                   1
summary Judgment mot10n. Williams v. Borough of West Chester, 891 F.2d 458, 460 (3d dliir.
1989) (citing Celotex, 477 U.S. at 325). The non-moving party has the burden of producinJI
evidence to establish prima facie each element of its claim. Celotex, 477 U.S. at 322-323.
court, in viewing all reasonable inferences in favor of the non-moving party, determines
                                                                                             .tha~ ~ii the

there is no genuine dispute as to any material fact, then summary judgment is proper. Id. atllB22;
Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 83 (3d Cir. 1987). When the         non-movi~~
party will bear the burden of proo fat trial, the moving party's burden can be "discharged    b~
'showing' - that is, pointing out to the District Court - that there is an absence of evidence to
                                                                                                   II
support the non-moving party's case." Jones v. Indiana Area Sch. Dist., 397 F. Supp.2d 62$1( 642
(W.D. Pa. 2005) (quoting Celotex, 477 U.S. at 325).


III.    DISCUSSION
               Defendant moves for summary judgment on the ground that Plaintiffs "have 11110
evidence to sustain their burden of proof that [Defendant] had actual or constructive notice       ~~the
black ice condition that allegedly caused Plaintiff to slip and fall." (Def.' s Mot. Summ. J. if       [I.)
Defendant contends that Plaintiff does not know how long the black ice was present prior tJ lher
fall, did not see the patch of ice prior to the fall, and does not know what caused the black i,f to
form. Id. Thus, Defendant maintains, in the absence of any evidence that Defendant had       ac*I             or
constructive notice of the alleged patch of ice, Defendant owed no duty of care to Plaintiff.      ~k.
                Plaintiffs claim that the "factual record demonstrates that Defendant's emp1dlfees
knew or should have known of the existence of the ice that would cause Plaintiff's fall."    (Pl~·'
Mem. of Law in Opp'n to Def. 's Mot. Summ. J. at 3) Specifically, Plaintiffs aver that evide,Mce
that Defendant's employees had notice of the ice can be established by: (a) the weather
conditions on the morning of the accident; (b) the fact that Defendant's employees should ~ave
conducted at least two inspections of the accident area the morning of the accident; and (c)       1




                                                                                                   I




                                                  3
Defendant's employee's post-accident actions. Id. at 3-4.
             a. Premises Liability
                  It is undisputed that Plaintiff, throughout her time at Defendant's gas station j(t)n
January 31, 2016, maintained the status of "business invitee." (Mem. of Law in Supp. of                        D,w_, s
Mot. Summ. J. at 5; Pls.' Mem. of Law in Opp'n to Def.'s Mot. Summ. J. at 2-3.) "The dutJl
owed to a business invitee is the highest duty owed to any entrant upon land." Falcon~~·
Speedway LLC, No. CV 14-2188, 2017 WL 220326, at *2 (E.D. Pa. Jan. 19, 2017) (c1tmg ltuax
v. Roulhac, 126 A.3d 991, 997 (Pa. Super. Ct. 2015)). Under this affirmative duty of care,                       r·
landowner must protect business invitees from both known dangers and those that might be ·
discoverable with reasonable care. Rippee v. Grand Valley Mfg. Co., 762 F.2d 25, 27 (3d C~.1r.

1985).                                                                                                             II
                  Pennsylvania courts have adopted Section 343 of the Restatement (Second)                        @


Torts which holds a landowner liable for a business invitee's injuries if the landowner:
                  (a) knows or by the exercise ofreasonable care would discover the
                  condition, and should realize that it involves an unreasonable risk
                  of harm to such invitees, and
                  (b) should expect that they will not discover or realize the danger,
                  or will fail to protect themselves against it, and
                  (c) fails to exercise reasonable care to protect them against the
                  danger.

Carrender v. Fitterer, 469 A.2d 120, 123 (Pa. 1983) (quoting Restatement (Second) ofTortsll§
343 (1965)). 3 Thus, in order to prevail in this case, Plaintiff must establish that the DefendJt
"had a hand in creating the harmful condition or that [Defendant] had actual or constructiv
notice of such condition." Moultrey v. Great A & P Tea Co., 422 A.2d 593, 535 (Pa. Super.ll!ct.
1980).
              b. Actual Notice
                  Based on a review of the evidence, this Court finds that there is a question o ,.
material fact as to whether Defendant had actual notice. "A jury may infer a landowner had
actual notice of a condition where "the condition is one which the owner knows has                       frequeJ~ly
recurred."" Falcone, 2017 WL 220326, at *2 (E.D. Pa. Jan. 19, 2017) (citing Porro v. CentJiy III


         3 As this is a diversity action, the law of the forum state (Pennsylvania) applies as it governs the causi~Jof
action. See Erie R.R. Co. v. Tompkins, 304 US. 64 (1938); Hunt v. U.S. Tobacco Co., 538 F.3d 217, 220 (3d :Wir.
2008).

                                                            4
                                                                                                        I
Assocs., 846 A.2d 1282, 1286 (Pa. Super. Ct. 2004)). In Falcone, the plaintiff was also injur1~ at
                                                                                        w~I,
a Speedway gas station when he slipped and fell on a puddle of diesel fuel. Falcone, 2017
220326, at *1. Speedway filed a motion for summary judgement, arguing, as it does in this d~se,
that it had no actual or constructive notice. Id. The Court denied the motion, finding that the
issue of Speedway's actual notice was disputed as: (1) one of Speedway's employees testifie~
that there were recurring gasoline spills, (2) the spills would occur a few times a month,   and·~~)
Speedway's employees were required to fill out a safety checklist that explicitly stated that    1.lbre
should be "no gasoline or oil spills" in the parking lot. Id. at 3.
                Similar to Falcone, Defendant's corporate designee, Mr. Raymond Huff, testified
that employees were required to fill out a safety checklist to ensure that they were doing,   int~~
alia, a "four-comer" walk of the lot to check for any hazards such as patches of ice. (Huff    D~~-
40:6-18; 41: 1-43: 1; 49: 1-19.) Further, when an employee is changing trash bags on the     lot,~~ or
she is expected to observe any potential hazards in the area, including ice, and remedy it.    crjll
93: 10-17.) Defendant's employee, Heather Rotkiske, confirmed that these ice policies and         .1111



procedures are followed at the subject Speedway gas station, stating that employees     normall~ salt
throughout the day ifthere is any ice. (Def.'s Mot. Summ. J., Ex. 8.)                                 Ill
                Viewing the facts in the light most favorable to the non-moving party, Plaintifif, a
jury may reasonably infer that Defendant had actual notice of the reoccurring condition of       iJ~ on
 the pump pad as Defendant had developed specific policies for how to address ice and thesel
 policies were implemented, throughout the day, at the gas station where Plaintiff fell.
            c. Constructive Notice
               Assuming Defendant was able to establish that it had no actual notice of the.
 hazardOUS condition, there still exists a genuine dispute of material fact regarding Whether i~.I ad
 constructive notice. To establish constructive notice, Plaintiff must provide evidence that
                                                                                                       r1




                                                                                                  l



 demonstrates "the condition existed for such a length of time that in the exercise of reasona~~e
                                                                                                  Iii
 care the owner should have known ofit." McDowell v. Moran Foods. LLC, 680 F .. App'x 7175
 (3d Cir. 2017) (citmg Moultrey, 422 A.2d at 596.) With respect to naturally occurrmg cond~~10ns,
 such as ice, Plaintiff must provide proof that '1he ice was observable for any significant   pe~fd of
 time prior to the accident." Tameru v. W-Franklin, L.P., 350 F.Appx. 737, 740 (3d Cir.200fl). As
 held by the Third Circuit in Tameru, constructive notice of a dangerous weather-related          :1~
 condition may be imputed on a defendant when the defendant knows (1) of weather conditi@ns at


                                                     5
                                                                                                           I
the time of the incident and (2) that the weather condition creates a specific hazard on the           ,I
premises. Tameru, 350 F.Appx. at 740.                                                                      I
                Turning to the Defendant's knowledge of the weather, Plaintiff has noted that,I
while it was not snowing the day of the accident, it had snowed approximately seven days               I
before. (Orengo Dep. 72: 14-17.) She further testified that she recalls hearing on the news thaitliit
was sunny, and did not hear anything about there being ice on the ground, but was dressed iJf              I
"long pants and a sweater" when she left her home that morning. (Id. 69:17-70:9.) Plaintiff+
provided local climatological data from the NOAA that shows, similar to her testimony, that//
there was no snow or precipitation for nearly eight days prior to the accident, nor any snow o/~
precipitation the day of the accident. (Pls.' Mem. of Law in Opp'n to Def.'s Mot. Summ. J.  J~
15.) However, the same data demonstrates that it was below freezing for at least nine consec~~ive
                                                                                                   1111
hours prior to Plaintiffs fall (Id. at 4.)                                                             /
                Plaintiff also points to surveillance video of the gas station the day of the acci~ent
in which there are "visible piles of snow'' and "numerous discolored patches which      resembl~//
wetness or ice." (Id. at 4.). Heather Rotkiske, one of the two employees present the day of tJe
accident, further indicated in a handwritten statement dated April 25, 2016 that "[the accideJ~]
was in winter. No snow but wet. We normal [sic] salt throught [sic] the day if theres [sic] a~
ice." (Def.'s Mot. Summ. J., Ex. 8.) The evidence, viewed in the light most favorable to Pla~tiff,
satisfies the knowledge requirement of Tamem to create a genuine issue of material fact as ~
whether Defendant knew of the weather conditions at the time of the accident: (1) the NOA.J.
weather report indicates that it was subfreezing for at least nine hours before the fall, (2)     11

  !fondant's surveillance camera shows at least one visible pile of snow the day of the    acci~~
and discolored patches on the pump pad which the jury could interpret to be ice, and (3)
Defendant's employee Rotiske noted that it was "winter" and "wet" that morning.                 JliJ
                With respect to the second prong of the Tameru test for constructive notice, 'fis
Court finds that Plaintiffs have provided sufficient evidence that Defendant knew theweath~
condition created a specific hazard on the premises. Defendant's corporate designee, RaymJ~d
                                                                                             /II
Huff, testified that Defendant has policies and procedures that specifically include languagl/    I
about snow and ice prevention and removal. (HuffDep. 35:11-19.) At the beginning of a nefw
shift, Defendant's employees do a "four-corner walk" in which an employee will walk the     ~~ur
corners of the lot and notate anything that may be "out of the ordinary, anything that needs ~b be


                                                  6
                                                                                                                                    111



                                                                                                                                    II

                                                                                                                                     I
addressed immediately." (Id. 40:6-18.) If, during the four-comer walk, an employee                         discoven~
patches of ice in the pump area, he or she will "go out and address it immediately" or, if the                                     ;II    t




patch is larger, he or she will call dispatch for a subcontractor to salt the area. (Id.                42:12-43:]:~
Mr. Huff confirmed that the area where Plaintiffs accident occurred should have been                          inspe~~ed
during the four-comer walk that morning. (Id. 49:1-19.)                                        I
                   In addition to the four-comer walk, Mr. Huff explained that, when an employ~:~ is
changing trash bags on the pump pad, he or she is expected to observe any potential hazards                                        ih
                                                                                                                                   11,




                                                                                                                               1
the area. (Id. 93: 10-17.) If the employee observes snow or ice on the ground that could pose • .~
                                                                                                                                   I['
                                                                                                                                   II
slipping hazard to customers, he or she is expected to remedy it. (Id. at 93: 18-94:2.) Mr. Huifrf
specified that, had Ms. Rotkiske observed ice on the ground, she could have come into 1he                          s~re
and grabbed either "the bag [of salt] or whatever was needed." Id. Ms. Rotiske's handwritteJ
                                                                                                                           II i
statement, supra, confirms this policy as she noted that employees normally salt throughout ~~e
day ifthere is any ice. (Def.'s Mot. Summ. J., Ex. 8.)                                                                     1/1


              .    Defendant relies on Tame~ to arg.ue that weather conditi~~s alone can only                              ,Ii .
support an mference of actual or constructive notice of a hazardous cond1t10n when coupled ffith
evidence that defendant had knowledge of both weather condition at time of accident and thd fact                                    1



                                                                                             ' I•
that weather condition created hazards. on_ premises. In Tameru, the hotel had no knowledge.l~f
ice ever formmg at the location of the mc1dent. See 350 F.Appx. at 740 ("The security mana,ger
testified that he had never before observed ice in the covered entryway area.") 4 In this case,                            Iii
Defendant has policies and procedures specifically designed to check for hazards, including [~ce,
in 1he area where Plaintiff fell. Thus, this Court finds that there exists sufficient evidence to:/ i
support the second prong of Tameru's test, that Defendant knew the weather conditions created a
                                                                                                                       Ill'
specific hazard, to submit the issue of constructive notice to a jury.
                                                                                                                       '11.
                   Defendant also cites Beck v. Holly Tree Homeowners Ass'n, 689 F. Supp. 2dr756
                                                                                                                       I       1

(E.D. Pa. 2010) in support of its claim that Defendant had no constructive notice of the ice t1~;at
caused Plaintiff to fall. In Beck, the Court granted the defendant's motion for summary                            :i
                                                                                                                   i       I

judgment on a slip and fall case at a townhouse complex. Id. at 758. First, this Court notes lrat

                                                                                                                   ·11
                                                                                                                   : i
                                                                                                                   'i
         4
           This Court also notes a factual difference between Tameru and this case. In Tameru, the security      ml~ager
further testified that, seventy-five minutes before the accident, he "spot-checked" the entryway area and did n,lli t
detect any ice. See Tameru, 350 F.Appx. at 740. In this case, it is unclear whether either of the employees act~1~11y
                                                                                                                           1




inspected the area where Plaintiff fell prior to her accident. Thus, the jury could infer that the ice had been pr9~:ent
during the entire nine consecutive hours of below freezing temperature prior to Plaintiffs fall.

                                                            7
Beck was analyzed under the hills and ridges doctrine, and because the plaintiff failed to    mee)~

the first element, the doctrine precluded recovery. Beck, 689 F. Supp. 2d at 766. Second,            •I


although the Court in Beck also determined Defendants had no constructive notice, the case           i~
factually dissimilar to the one before us now. Id. In Beck, on the day of the plaintiff's fall, th€1
conditions were not conducive to the formation of black ice until ninety minutes before the          ·j /

accident. Beck, 689 F. Supp. 2d at 768. The court held that, "without any evidence that the lJ.lack
ice was observable for any significant period of time prior to the accident, a jury cannot
reasonably infer that Defendants had constructive notice of the hazardous condition." Id. In tlle
instant case, weather conditions were subfreezing and conducive to the formation of black       ic~ for
at least nine hours before the accident. During those nine hours, it was Defendant's policy to
inspect the area at least once for hazardous conditions. Mr. Huff further testified that, when
manager heather Rotkiske went out to empty the trash cans next to the area where Plaintiff fJh,
she was supposed to observe any potential hazards in the area. (Huff Dep. 93:10-17.) Thus, /
because Defendant had at least two opportunities the morning of the accident to inspect the drea
where Plaintiff fell, and weather conditions were conducive to the formation of ice for a
significant period of time prior to the accident, a reasonable jury may infer that Defendant hJ6
constructive notice of the hazard.


IV.    CONCLUSION
               Based on the foregoing reasons, this Court finds that Plaintiffs have come foth
with evidence sufficient to raise a genuine dispute of material fact as to whether Defendant mld
actual or constructive notice of the hazardous condition that cause Plaintiff's accident.        I
Accordingly, Defendant's Motion for Summary Judgment is DENIED.                                  ·




                                                  8
